Per Curiam,
The uncontradicted testimony in this case was that the husband of the appellee wished to borrow money from the appellant for the purpose of enabling him to engage in the hotel business. When he offered to give his wife as one of the sureties on his note, the appellant, knowing that she could not legally incur such liability, demurred, and his claim is that he then lent the money directly to her. The testimony conclusively shows that “The whole transaction was a transparent device adopted by the plaintiff and the husband, to evade an express statutory enactment: to create, by form, a liability, where by law none in fact existed. As she received no benefit, as the plaintiff was in no way deceived, she was under neither moral nor legal obligation to pay, and there should have been no verdict against her”: Patrick & Co. v. Smith, 165 Pa. 526.
Judgment affirmed.